Citation Nr: 0125192	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1988 to 
September 1989.  Further, the record reflects that the 
veteran had prior service with the National Guard, including 
a verified period of active duty for training from April to 
August 1984, and an Active Duty Army Reserve/Guardsman tour 
from May 1985 to October 1986.

Service connection was previously denied for hepatitis by a 
March 1996 rating decision.  This decision also denied 
service connection for drug dependency with post-traumatic 
stress disorder (PTSD), as well as a claim of entitlement to 
a total rating based upon individual unemployability (TDIU).  
The veteran filed a timely Notice of Disagreement with 
respect to all three of these issues, and a Statement of the 
Case was promulgated in January 1997.  In February 1997, the 
veteran submitted a request for a personal hearing regarding 
his hepatitis, TDIU, and chemical dependency claims.  A 
hearing was subsequently held in May 1997 which addressed 
whether a timely appeal had been filed, as well as the 
underlying issues.  In August 1997, a Statement of the Case 
was promulgated which found that a timely appeal had not been 
perfected.  Later that month, the veteran submitted a VA Form 
9 regarding the timeliness of appeal issue.  However, in 
January 1998, the veteran submitted a statement withdrawing 
his appeal regarding the timeliness of appeal issue, and that 
he no longer wanted to pursue his claims of entitlement to 
service connection for chemical dependency and TDIU.  
Further, he stated that he wanted to reopen his hepatitis and 
PTSD claims.  Inasmuch as the veteran withdrew his timeliness 
of appeal claim regarding the March 1996 rating decision, 
that decision is final.  See 38 C.F.R. §§ 20.204, 20.1103.

This matter is currently before the Board of Veterans' 
Appeals (Board) from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for hepatitis.  It is noted that this 
decision also found that new and material evidence had not 
been presented to reopen a claim of service connection for 
PTSD.  However, the veteran's Notice of Disagreement and 
Substantive Appeal only addressed his hepatitis claim.  
Consequently, this is the only issue over which the Board has 
jurisdiction.  38 C.F.R. §§ 20.200, 20.201, 20.202.

The Board notes that in the June 2000 Statement of the Case, 
the RO found that new and material evidence had been 
presented, but denied the underlying claim of service 
connection for hepatitis.  Despite the determination reached 
by the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, No. 01-7007 (Fed. Cir. 
Sept. 19. 2001); see also VAOPGCPREC 05-92.

The veteran provided testimony regarding his hepatitis claim 
at a videoconference hearing before the undersigned Board 
Member in August 2001, a transcript of which is of record.

As an additional matter, the Board notes that the veteran had 
previously perfected an appeal on the issues of entitlement 
to service connection for a right knee disorder, and 
entitlement to a rating in excess of 20 percent for a left 
knee disorder.  However, service connection was subsequently 
granted for the right knee disorder by the June 1998 rating 
decision.  In view of the foregoing, this issue has been 
resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
Furthermore, the June 1998 rating decision also granted a 
separate rating of 10 percent for traumatic arthritis of the 
left knee, and confirmed and continued the 20 percent rating 
for residuals of a left knee injury with ligament laxity and 
instability.  Thereafter, in an August 1998 statement, the 
veteran reported that he was satisfied with these actions, 
and that he was withdrawing his appeal regarding his knees.  
38 C.F.R. § 20.204.






FINDINGS OF FACT

1.  In January 1998, the veteran withdrew his appeal 
regarding whether a timely appeal had been perfected 
regarding the March 1996 rating decision which denied service 
connection for hepatitis.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for hepatitis bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision denying service connection 
for hepatitis is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.204, 20.1103 (2000).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for hepatitis, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Duty, 
other than full-time duty, performed by a member of the 
National Guard of any State, is considered to be inactive 
duty training.  38 C.F.R. § 3.6(d)(4).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See 
Barnett, supra.  It was specifically stated in the VCAA that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See VCAA (codified as 
amended at 38 U.S.C. § 5103A(f) (West Supp. 2001)).  It is 
noted that regulations adopted by VA implementing the VCAA 
includes changes to the standard for determining new and 
material evidence, and provides for limited assistance to 
claimants seeking to reopen previously denied claims.  VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C. 5103A g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.  In any event, as the instant 
decision reopens the veteran's claim, a duty to assist is 
triggered and such will be addressed in the remand appended 
to this decision.


Background.  The evidence on file at the time of the prior 
denial consisted of the following:

1)  The veteran's service medical records.  Among other 
things, these records reflect that the veteran reported at 
the time of his February 1994 enlistment examination that he 
had never experienced jaundice or hepatitis.  A November 1985 
private medical statement from the Richland Minor Emergency 
Center reported that the veteran had Hepatitis A.  It was 
recommended that the veteran be off work for 4 to 6 weeks, 
and that he have his liver enzymes checked every 2 to 3 weeks 
until they returned to normal.  Records dated in December 
1985 note that the veteran was symptomatically improved, but 
still complained of some weakness.  A complete blood count 
(CBC) and liver function tests (LFTs) were drawn.  Overall 
assessment was status-post hepatitis A.  Subsequent records 
from January 1986 note that hepatitis serologies were sent, 
but due to error, only hepatitis B core antibody was screened 
for, and was negative.  Hepatitis A screen was noted to be 
positive IgM.  Repeat hepatitis A and B serologies were sent, 
and overall assessment was probably hepatitis B (serologies 
pending).  Further, it was noted that the veteran did have 
positive exposure to hepatitis B.  The records on file do not 
appear to contain the results of the January 1986 repeat 
hepatitis A and B serologies.  However, dental records dated 
in October 1988 requested that the veteran's blood be tested 
for Hepatitis B antigens.  It was noted that he had a history 
of hepatitis B in 1986, but no follow-up results were 
available.  The October 1988 records stated that the veteran 
was negative for hepatitis B antigens.

2)  Various VA medical records which cover a period from 1989 
to 1996.  

A December 1989 VA medical examination gave no indication of 
hepatitis.  

The veteran was hospitalized at a VA chemical dependency 
treatment unit (CDTU) in June 1992.  Records from this 
hospitalization note that he was dependent on cocaine and 
heroin, cocaine mainly, and that his last use of cocaine was 
in May 1992.  The veteran reported that he had quit school in 
the 10th grade due to drugs, but later finished his GED, and 
was currently enrolled in a community college.  He also 
reported that he had been with the National Guard from 
February 1984 through October 1986, and with the regular Army 
from February 1988 to September 1989.  Additionally, he 
reported that he had had a steady girlfriend for the past 
seven years with whom he had lived with off and on, and with 
whom he had had frequent sexual contact.  Further, he 
reported that his girlfriend was also a drug dependent 
person, and was a prostitute.  Past medical history included 
hepatitis A and B.  It was also noted that the veteran 
participated in high risk activities that would put him at 
risk for AIDS with the use of IV drugs, plus sexual contact 
with his prostitute girlfriend who was also a drug abuser.  
Regarding his drug history, the veteran reported that he 
started using drugs in 1974 by smoking marijuana on a daily 
basis until about 1980.  He then discovered cocaine and 
heroin which he had alternated depending on how he felt.  He 
reported that he had overdosed five times in an attempt to 
get the highest high that he possibly could.  Nevertheless, 
he denied any history of psychosis, depression, or anxieties.  
He also denied any suicide attempts, and reported that the 
overdoses of drugs were not directed at attempting suicide.  
He did have occasional thoughts, but not plans.

In March 1994, the veteran was found to have hepatitis C.  

At a February 1995 VA general medical examination, the 
veteran reported, in part, that had had been in a "severe" 
car wreck in 1981, at which time he had knee injury and neck 
injuries.  He reported that he started using heroin and 
cocaine in 1985, that he was addicted, and used up to 1 gm. 
of heroin a day and up to 3 gms. of cocaine a day.  He was on 
this in 1985, and when in the service, he was off for a 
period and then back on it again.  Further, it was noted that 
he had gone through CDTU; chronic dependence program in VA in 
1991, and that seemed to help some with counseling.  The 
veteran maintained that he had been off the street drugs for 
the past 6 months.  In high school, he experimented with LSD, 
PCP, speed, Ritalin and others, but did not use them to any 
great extent.  Another significant past history item was the 
fact that he was found to have "hepatitis A," in November 
1985.  The veteran reported that in August 1985, he started 
having nausea, vomiting, and cramps, after drinking some non-
potable water which was possibly contaminated.  Thereafter, 
he was treated at a private emergency clinic in November 
1985, and the blood test was positive for hepatitis at that 
time.  Although he was back to duty in December 1985, his 
hepatitis test was taken again, and was still positive.  The 
veteran reported that he still had easy fatigue during this 
period.  Finally he went on leave from December 1985 to 
January 1986, during which he would feel fine at times with 
exacerbations.  He was hospitalized for 3 days in January 
1986, and was ultimately placed in a medical holding company 
for several weeks.  In the summer of 1986, he was reportedly 
told that he had "hepatitis B" instead of hepatitis A.  Then, 
at a later date, he was told that he had a "type non-AB."  
His last hepatitis test was reportedly done at VA in January 
1993, but the veteran did not know what type of hepatitis was 
found at that time, but was told that he had chronic 
hepatitis and was advised to return for follow-up which he 
did not do.  He reported that he still had malaise, that he 
had good and bad days continuing on, but the jaundice had not 
returned.  The jaundice was noted to have lasted only for a 
short period back in 1985.  The examiner also noted that in 
checking the veteran's old chart, he found that the veteran 
was at VA in March 1994 and routine hepatitis testing at that 
time, meaning A and B, were all negative.  However, hepatitis 
C was also checked at that time and it was positive.  
Following examination of the veteran, the examiner diagnosed, 
in part, hepatitis C, chronic, probably inactive.

A September 1995 VA psychology consultation report noted that 
the veteran's chief complaints were of depression and 
anxiety.  He was said to have PTSD secondary to situations 
related to his drug abuse.  The VA psychologist noted, among 
other things, that the veteran was extremely active in the 
drug community, although he denied being a dealer.  His drugs 
of choice were noted to be cocaine and heroin.  It was 
further noted that he had apparently worked as a male 
prostitute, selling his services to other males to obtain 
drug money.  The veteran reported that his PTSD stemmed from 
having been raped by males three times during his 1985 to 
1986 period of service.  Also, the VA psychologist stated 
that he was the first person the veteran had told of these 
incidents.  

3)  Records from the Social Security Administration (SSA), 
including examination reports dated in August 1992 and August 
1996.  With respect to the hepatitis claim, the August 1992 
examination noted that the veteran had a past history of 
having had jaundice, type A and B hepatitis.  It was also 
stated that he had hepatitis while in the Army.  At the 
August 1996 examination, the veteran recounted that he had 
been drugged during service, and that he had been raped while 
drugged.  He reported that he had been given a mood-altering 
substance which let him know what happened, but left him 
unable to resist, even though he knew what was being done to 
him.  Rather than seeking help regarding the rape incident, 
he started using heroin to calm and sedate himself.  At about 
the time of the rape, he appeared jaundiced and was sent for 
medical evaluation where he was diagnosed as having type A 
hepatitis (thought to be primarily communicated by 
contaminated food, flies, unsanitary food handling, and 
contamination of food or water with feces - a clinically 
addressable disease entity/stage).  He was scheduled for 
other tests, but as those tests continued into 1986 he was 
finally diagnosed with chronic hepatitis (type non-AB).  

No objective findings were made with respect to hepatitis on 
either the August 1992 or August 1996 examinations.

4)  Various statements from the veteran, as well as his 
testimony at a May 1997 personal hearing conducted before 
personnel at the RO, concerning his hepatitis claim.  At his 
hearing, the veteran testified that he believed he was 
infected in August 1985 by non-potable ice that he had put 
into his canteen.  He testified that he got sick 
approximately 1 or 2 days later, and that he experienced 
cramps, vomiting, and diarrhea.  Thereafter, he was diagnosed 
with type A hepatitis in November 1985.  Further, the veteran 
testified that his canteen had been tested after he became 
ill, and that it was found to be contaminated.  He also 
referred to medical treatise evidence which stated that 
hepatitis A was transmitted by contaminated food or water.  
In January 1986 he was hospitalized with a reoccurrence of 
hepatitis.  It was also indicated that his diagnosis of 
hepatitis B may have been due to the in-service sexual 
assault.  

5)  The veteran also submitted medical treatise evidence 
concerning hepatitis.  Among other things, this evidence 
reflects that hepatitis A is considered a highly infectious 
form of hepatitis, and is the most common form.  Hepatitis A 
is transmitted mainly by contaminated food or water, and 
disappears once jaundice develops or within 2 to 3 weeks.  It 
was noted that hepatitis B is commonly acquired through 
exposure to contaminated blood, and the most likely 
individuals to contract the virus are intravenous drug users 
who shared contaminated needles.  Sexual contact with a 
person who had hepatitis B could also spread the disease.  
Hepatitis C, also known as non-A, non-B, was spread through 
blood transfusion or needles.  While sexual transmission and 
mother-to-child spread may occur, the transmission of this 
disease was not clearly understood.

Also on file were various medical records concerning the 
veteran's knee disabilities, as well as vocational 
rehabilitation records, which do not appear to contain any 
pertinent findings regarding the hepatitis claim.

As noted above, service connection was originally denied for 
hepatitis by a March 1996 rating decision.  The August 1997 
Statement of the Case found that the veteran had initiated an 
appeal to this decision, but did not perfect it by filing a 
timely Substantive Appeal.  While the veteran perfected an 
appeal regarding the timeliness of appeal issue, he 
subsequently withdrew this claim in January 1998.  

The evidence submitted by the veteran to reopen his claim 
includes two buddy statements, both dated in January 1998, 
which confirm the veteran's account of having consumed 
contaminated water while on active duty.  Further, both of 
these statements confirm that the veteran became ill after 
drinking this water.  Also, one of these individuals 
indicated that he was the one who tested the veteran's 
canteen and found that it was "load with something;" i.e., it 
was contaminated.

Also on file is a February 1998 statement from a VA physician 
who noted that he had reviewed the veteran's narratives 
regarding his exposure to contaminated ice in 1985, as well 
as the veteran's chart.  The physician noted that the 
veteran's blood tests in his chart were positive for chronic 
hepatitis C, which was usually spread through contact with 
blood and not contaminated food or water.  It was noted that 
the narrative reports reflected that the veteran got sick 
after consuming the ice, "later that day."  However, the 
physician stated that the lag between exposure to hepatitis C 
and when one gets sick was 15 to 60 days, with an average lag 
of 50 days.  Therefore, it seemed unlikely that the veteran 
symptoms on that day were due to hepatitis C.  Rather, it was 
more likely that it was a bacterial or chemical contaminant 
that made the veteran sick.  With respect to the November 
1985 hospitalization for jaundice, the physician noted that 
the veteran was variously reported to have either hepatitis A 
or B.  The physician noted that he did not actually see lab 
reports to back up these diagnoses.  Nevertheless, as the 
veteran's current lab reports showed no sign of either A or 
B, the physician suspected that the veteran had hepatitis C 
at that time.  The physician did not think the lab test for C 
came out until about 1990, so he did not think that they had 
the technical ability to make the correct diagnosis in 1985, 
and that they were doing the best they could with their 
limited lab capability.  Moreover, the physician stated that 
he could not say where the veteran got the hepatitis C, but 
felt that it most likely was not contaminated ice.  

In November 1999, the veteran underwent a VA medical 
examination in regard to his hepatitis claim.  The examiner 
noted that the veteran's medical and claims files were 
reviewed, and summarized the contents thereof.  Among other 
things, it was noted that the veteran had a diagnosis of 
hepatitis A in November 1985, and that the dating of the 
rapes claimed by the veteran was in December 1985.  His drug 
use was noted to have started in January 1986.  However, a 
review of the claims file did not appear to establish any 
definite or definable origin of the veteran's hepatitis C.  
Regarding the veteran's medical history, it was noted that 
the veteran reported that he was in a severe car accident in 
1981, at which time he received two transfusions.  The 
examiner also summarized the veteran's account of drinking 
contaminated water through the use of non-potable ice in 
August 1985.  About two months later the veteran began to 
lose weight and developed diarrhea, vomiting, and jaundice, 
which ultimately led to his diagnosis of hepatitis A.  
However, they later thought he had the "non-A N on-B type."  
When he joined the regular Army in 1988, he was tested on 
entrance and they found no antigens for hepatitis A and B.  
During this period of service, he had no significant problems 
except that he was tired and fatigued easily.  The veteran 
reported that after his discharge in 1989 he used IV drugs 
for perhaps 6 to 12 months, but denied doing any needle 
sharing.  He reported that he had been drug free since that 
time.  Additionally, the examiner summarized some of the 
veteran's VA medical records, as well as his current 
symptoms.

Following examination of the veteran, the examiner diagnosed 
hepatitis C, chronic, as confirmed by enzyme immunoassay 
testing and HCV Ab RIBA testing.  In reference to the 
positive NIHCV testing referred to in the veteran's medical 
records, the examiner commented that the testing done in 
March 1994 and March 1995 was positive for hepatitis C.  In 
November 1999, another VA physician was called at the 
laboratory who confirmed that the tests in 1994 and 1995 were 
of the enzyme immunoassay type.  Further, the Board notes 
that a June 2000 report of contact reflects that the November 
1999 VA examiner was contacted regarding the examination 
results.  In particular, the examiner did not believe that 
contaminated water/ice would be a risk factor for hepatitis 
C.  The major risk factors would have been the transfusions 
reported in 1981, certain practices associated with drug use, 
and high risk sexual practices.  Since hepatitis is a viral 
agent, whatever was identified by the medic with field 
equipment would likely have been some other, larger 
contaminant.

The record also contains various VA outpatient treatment 
records dated from 1995 to 1998, which consists primarily of 
mental health clinic notes.  Further, the record contains 
additional medical treatise evidence concerning hepatitis.

In the June 2000 Statement of the Case, the RO found that new 
and material evidence had been submitted, but denied the 
underlying claim of service connection for hepatitis C.  The 
RO, after summarizing the evidence on file, found that the 
only indication of hepatitis in service appeared by 
laboratory testing to have been hepatitis A, an acute 
infection not associated with chronic hepatitis residuals.  
Further, the hepatitis C infection was not shown until 
several years after military service, with pre- and post-
service risk factors in addition to the claimed service risk 
factors.  The RO concluded that there was insufficient 
medical evidence to link such infection to military service 
on an as likely as not basis.

An August 2000 statement from a VA physician was subsequently 
added to the file.  The physician noted that he had received 
all of the veteran's test results that were done on his 
recent clinic visit, and that the blood test confirmed the 
presence of on-going hepatitis infection.

At the August 2001 videoconference hearing, it was contended 
that the veteran's in-service hepatitis A led to his 
contraction of and diagnosis of hepatitis C as the veteran 
felt that it was possibly misdiagnosed in the first instance 
and should have been diagnosed as hepatitis C initially.  The 
veteran reiterated his account of drinking contaminated water 
during service, and subsequently being diagnosed with 
hepatitis A.  He also reiterated that he had a blood 
transfusion after the 1981 automobile accident, and that he 
was sexually assaulted in 1985 while on active duty.  
Further, he testified that he started using IV drugs in 1986, 
after the sexual assault.  


Analysis.  In the instant case, the additional evidence 
submitted to reopen the veteran's claim includes February 
1998 statement from a VA physician indicating that the 
diagnosis of hepatitis A during service may have actually 
been hepatitis C.  No competent medical opinion was on file 
at the time of the prior denial which related the veteran's 
hepatitis C to his in-service diagnosis of hepatitis A.  
Further, the November 1999 VA medical examination, and the 
examiner's subsequent comments noted on the June 2000 report 
of contact, specifically address the veteran's contention 
that his hepatitis was incurred from his having consumed 
contaminated water during service.  This evidence does tend 
to provide a "more complete picture" of the circumstances 
surrounding the origin of the veteran's hepatitis.  See Hodge 
at 1363.  Accordingly, the Board concludes that this 
additional evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  Thus, new 
and material evidence has been presented pursuant to 
38 C.F.R. § 3.156(a).

For the reasons stated below, the Board concludes that a 
REMAND is required for a full and fair determination 
regarding the underlying claim of service connection for 
hepatitis.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for hepatitis, the 
claim is reopened.





REMAND

In the instant case, the Board notes that it is not clear 
whether all of the veteran's service medical records are on 
file, especially in regard to the 1985 to 1986 period of 
service.  As noted above, the records from January 1986 
indicate that follow-up was to be conducted with respect to 
the probable findings of hepatitis B, but no such records 
appear to be on file.  Moreover, it does not appear that any 
discharge examination reports are on file.  Thus, the Board 
finds that a remand is necessary in order to determine 
whether there are any additional service medical records in 
existence which are not on file.

The Board further notes that the initial diagnosis of 
hepatitis A in November 1985 appears to have been made by a 
private medical facility, the Richland Minor Emergency 
Center.  However, it does not appear that records were 
specifically requested from this facility.  Therefore, the 
Board finds that a remand is also necessary to request 
records from this facility.

As mentioned above, the February 1998 VA physician's 
statement opined that the November 1985 diagnosis of 
hepatitis A may have been in error, and that the veteran may 
have actually had hepatitis C at that time.  However, it does 
not appear that this physician actually reviewed the 
veteran's service medical records in conjunction with this 
opinion.  Further, no reference was made to his pre- and 
post-service risk factors for contracting hepatitis C.  
Nevertheless, the Board notes that no competent medical 
opinion is on file which explicitly addresses this 
statement's finding that the veteran may have actually had 
hepatitis C, and not hepatitis A, during service.  The 
November 1999 VA examiner only addressed the likelihood of 
whether the veteran's hepatitis C was due to his account of 
having consumed contaminated water during service, which he 
answered in the negative.  When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the Board 
concludes that an additional medical opinion should be 
obtained which addresses the etiology of the veteran's 
hepatitis based upon review of the veteran's medical records.

The RO should also address whether any additional 
notification or development action is required under the VCAA 
regarding the issue on appeal.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 1991 & Supp. 
2001), and 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159) are fully complied with 
and satisfied. 

2.  The RO should make another attempt to 
secure all of the veteran's service 
medical records through official 
channels.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
hepatitis.  After securing any necessary 
release, the RO should obtain those 
records not on file.  Of particular 
importance are any records that may be 
available from the Richland Minor 
Emergency Center.

4.  After obtaining any additional 
records to the extent possible, the RO 
should obtain a medical opinion from an 
appropriately qualified physician 
regarding the etiology of the veteran's 
hepatitis.  The claims folder should be 
made available to this physician for 
review.  This physician must express an 
opinion as to whether it is as likely as 
not that the in-service diagnosis of 
hepatitis A was actually a misdiagnosis, 
and that he could have actually had 
hepatitis C at that time.  If not, the 
physician should express an opinion as to 
whether it is as likely as not that the 
veteran's current hepatitis C began 
during or as the result of any incident 
of his active military service.  If it is 
determined that the veteran's current 
hepatitis C preexisted service, the 
physician should express an opinion as to 
whether it is as likely as not that the 
hepatitis C was aggravated or chronically 
worsened during service.  All testing 
deemed necessary to respond to this 
opinion request should be conducted.

If the physician is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the medical opinion to ensure that 
it is responsive to and in compliance 
with the directives of this remand and if 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



